Order entered August 21, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01705-CR

                                    JULIO RUIZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F08-24859-P

                                            ORDER
        The Court GRANTS the State’s August 19, 2013 motion for extension of time to file the

State’s brief.

        We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                      /s/   DAVID EVANS
                                                            JUSTICE